Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because it depends upon claim 16, however, it appears it should depend upon claim 17. For examining purposes, it is assumed that claim 20 depends upon claim 17. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10, 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, the claim is indefinite because “the upper horizontal receptor frame member” lacks proper antecedent basis. 
With respect to claim 16, the claim is indefinite because “the lower horizontal frame die” lacks proper antecedent basis.
With respect to claim 17, the claim is indefinite because the phrase “at least one sill anchor disposed beneath the receptor frame” appears unclear. Per Applicant’s disclosure, the 
With respect to claim 22, the claim is indefinite because “the header” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 2020/0199932 A1 (hereinafter ‘Jones’).
In regard to claim 1, Jones teaches a system (300) for achieving a specified compression of a glazing leg gasket extending around the entire perimeter of a receptor frame that circumscribes a building penetration, the system comprising:
	a glazing unit (306) within a glazing frame (304), the glazing frame installed within the receptor frame (365) such that the receptor frame circumscribes the glazing frame (one of ordinary skill in the art would readily understand that the receptor frame circumscribes the glazing frame as suggested by fig. 1 and to provide a proper installed window);

at least one head retention clip (386) mounted to the receptor frame and operable for engagement with the glazing frame (see fig. 11); wherein the at least one head retention clip is adjustable to achieve the specified compression of the glazing leg gasket (see [0049]).
In regard to claim 2, Jones teaches the claimed invention wherein first and second engagement members (377) extend outwardly from the receptor frame for engagement with the at least one sill anchor block. 
In regard to claims 8 and 11, Jones teaches the claimed invention wherein the head retention clip comprises (a) a main body member (388) with a front (388a) and rear (388b) edges, (b) a wall member (see fig. 11, vertical wall ending in 388b) extending upwardly from the rear edge of the main body member, the wall member including an upper surface along with a flange (388b) extending outwardly from the upper surface of the wall; and (c) a plate (387)extending downwardly from the front edge, the plate secured to the main body with at least one adjustable fastener (389) wherein the fastener is operable to adjust the force applied to the glazing frame and to the glazing leg gasket (see [0049]).
In regard to claims 9-10, Jones teaches the claimed invention wherein the upper horizontal receptor frame member comprises a horizontal flange (390) with an upper surface and a forward edge (304b), wherein the flange of the head retention clip overlays the upper surface of the horizontal flange of the upper horizontal receptor frame member and the wall 
In regard to claim 12, Jones does not explicitly teach a kit, however, it teaches all the claim parts of the claimed kit (see rejection for claim 1 above), thus it would have been obvious to one of ordinary skill in the art to provide the parts in a kit so as to facilitate retail and installation procedures.
In regard to claims 13-15, Jones teaches the claimed invention wherein the at least one sill anchor block comprises a longitudinally extending member with tow leg members (381) and one arm member (382), wherein the two leg members span between first and second vertically oriented engagement members (377) of the receptor frame. 
In regard to claim 16, Jones teaches the claimed invention wherein the one arm supports the lower horizontal frame die (304a -see fig. 11).
In regard to claim 17, Jones teaches a system (300) for maintaining compression of a glazing frame against a glazing leg gasket extending around the entire perimeter of a receptor, the system comprising:
a glazing frame (304) with an uper, lower and laterally opposed side members (A,B D, C);
	at least one still anchor block (380) disposed beneath the receptor frame, the at least one sill anchor block (380) comprising:
a longitudinally extending body member (380); at least one arm member (382) extending horizontally outward from the body member; at least one leg member (380) extending downwardly from the body member; 

wherein at least one arm member in combination with the at least one leg member of the sill anchor block restrains the lower member of the glazing frame in position upon the receptor, and the wall and flange of the head retention clip engages with a flange of the receptor (see fig. 11) while the plate overlaps a flange of the grazing frame, the at lest one adjustable fastener is operable to draw the plate closer to the main body of the head retention clip thereby applying a force to the glazing frame that in turn compresses the glazing gasket (see [0049]).
In regard to claim 18, Jones teaches the claim invention wherein a receptor bead (374b) installed fully obscures the at least one head retention clip. It is noted that the claim is a product by process claim, and when the system of Jones does not depend on the process of making it. The product-by-process limitation “installed after adjustment of the fastener” would not be expected to impart distinctive structural characteristics to the system, the receptor bead of Jones is installed, therefore meeting the claim. 
In regard to claim 19, Jones teaches the claim invention wherein the head of the retention clip is disposed atop the receptor flange (see fig. 11).
In regard to claims 20 and 21 and 22, Jones teaches the claim invention wherein the receptor comprises a pair of longitudinally extending engagement members (377) that restrict lateral translation of the leg members of the sill anchor block and span at least a portion of the length of the sill. Although not explicitly recited, one of ordinary skill in the art would have found it obvious that the members span at least a portion of the length of the sill so as to provide engagement for the block and therefore seal the perimeter of the window from the elements, as it is an objective of Jones (see [0023]).  
In regard to claim 23, Jones teaches the claim invention wherein the at least one leg member extending downwardly from the body member of the sill anchor block are retained in position between the first and second engagement members of the receptor frame (see fig. 11).
In regard to claim 24, Jones teaches the claim invention wherein a receptor bead (372a) is positioned over the sill anchor block to obscure the sill anchor block (see fig. 10).
In regard to claim 25, Jones teaches the claim invention wherein the receptor bead is an extruded longitudinally extending member (see [0023]) with first and second leg members disposed at approximately 90 degrees from one another (see element 372a in fig. 10). Jones does not explicitly recite the bead is extruded, however it would have been obvious to one of ordinary skill in the art to provide an extruded bead as they are notoriously well known in the art and easily accessible, in addition Jones teaches away from using silicone beads (See [0023]).
In regard to claim 26, Jones teaches the claim invention wherein the at least one adjustable fastener securing the plate to the main body of the head retention clip engages with a threaded opening in the main body (see [0049]).
In regard to claim 27, Jones teaches the claim invention wherein rotation of the at least one adjustable fastener draws the plate closer to the main body of the head retention clip and applies increasing pressure to the glazing gasket and counter rotation of the fastener increases the space between the plate and the main body and reduces pressure on the glazing leg gasket (see [0049]).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggests a system as recited in claim 1, wherein the glazing frame comprises first and second engaging members extending outwardly and engage the sill anchor block at a location opposite the engagement members of the receptor frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/
Primary Examiner, Art Unit 3633